Citation Nr: 0810822	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-33 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected residual scarring of tympanic membrane, 
status post recurrent otitis media, right ear.  

2.  Entitlement to an initial higher evaluation for service-
connected thoracolumbar strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1988 to April 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
thoracolumbar strain and residual scarring of tympanic 
membrane, status post recurrent otitis media, right ear.  
Noncompensable evaluations were assigned for each disability, 
effective May 1, 2004.  The RO in St. Petersburg, Florida, 
currently has jurisdiction of the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claims so that he is afforded every possible 
consideration.  Such development would ensure that his due 
process rights, including those associated with 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

Service connection for residual scarring of tympanic 
membrane, status post recurrent otitis media, right ear, was 
granted with a noncompensable evaluation pursuant to 
38 C.F.R. § 4.87, Diagnostic Codes 6201 and 6211.  See 
October 2004 rating decision.  In pertinent part, Diagnostic 
Code 6201 provides that chronic nonsuppurative otitis media 
with effusion (serous otitis media) is to be rated based on 
hearing impairment.  

The veteran underwent a VA C&P audio examination in June 
2004, which is now almost four years old.  When a veteran 
claims that his condition is worse than when originally 
rated, and the available evidence is too old for an adequate 
evaluation of the veteran's current condition, the VA's duty 
to assist includes providing a new examination.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light 
of the foregoing, fundamental fairness to the veteran 
warrants a more contemporaneous VA examination for the 
purpose of ascertaining the current severity of any hearing 
impairment and otitis media.  The RO/AMC should also make 
efforts to obtain the veteran's complete audiological 
treatment records from the Tampa VAMC and Bay Pines VA 
facility.  

In October 2004, the RO granted service connection for 
thoracolumbar strain and assigned a noncompensable disability 
evaluation, effective May 1, 2004.  In the June 2007 
supplemental statement of the case (SSOC), the RO 
characterized the issue as "Evaluation of thoracolumbar 
strain currently evaluated as 10 percent disabling."  Within 
the SSOC, the RO continued the assignment of the 10 percent 
rating.  On review of the claims folder, it is unclear if 
this was a typographical error in the SSOC, or if the 
assignment of a 10 percent rating for the veteran's 
thoracolumbar strain was actually awarded and implemented, 
and if so, the effective date of that award.  See Fenderson 
v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability 
rating is initially assigned, separate ratings should be 
considered for separate periods of time, known as staged 
ratings).  This should be clarified on remand.

Additionally, in his original claim in May 2004 the veteran 
referenced degenerative disc disease, degenerative joint 
disease, and lumbar spurs.  On VA examination in June 2004, 
he was diagnosed as having chronic thoracolumbar strain.  
Accordingly, the October 2004 rating decision awarded service 
connection only for thoracolumbar strain, rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  Subsequent medical 
evidence shows diagnoses of lumbar disc disease and 
degenerative joint disease in the lumbar spine.  In a 
February 2007 statement, the veteran submitted additional 
evidence in support of his claim for a higher rating for 
thoracolumbar strain, including evidence showing degenerative 
disc disease.  He stated that this condition was so disabling 
that he could not get out of bed at times.  The issue of 
service connection for degenerative disc disease, 
degenerative joint disease, and lumbar spurs is inextricably 
intertwined with the veteran's claim for a higher initial 
evaluation for thoracolumbar strain and must be addressed on 
remand.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision cannot be 
rendered unless both issues have been considered).

As the case must be remanded for the foregoing reasons, the 
veteran should be scheduled for a VA examination to assess 
the current severity of his thoracolumbar spine disorder.  
Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for service 
connection for lumbar spurs and 
degenerative disc disease and 
degenerative joint disease of the 
thoracolumbar spine, on a direct basis 
and as secondary to service-connected 
thoracolumbar strain.  Notify the veteran 
of the decision and of his appellate 
rights (if the claim is denied).

2.  As noted above, in the October 2004 
rating decision, the RO granted service 
connection for thoracolumbar strain and 
assigned a noncompensable disability 
evaluation, effective May 1, 2004.  In 
the June 2007 SSOC, the RO characterized 
the issue as "Evaluation of 
thoracolumbar strain currently evaluated 
as 10 percent disabling."  It is unclear 
if this was a typographical error in the 
SSOC, or if the assignment of a 10 
percent rating for the veteran's 
thoracolumbar strain was actually awarded 
and implemented, and if so, the effective 
date of that award.  Please clarify this 
matter.

3.  Obtain the veteran's complete 
treatment records for his ears and 
thoracolumbar spine from the Tampa VAMC 
and the VA facility in Bay Pines, 
Florida, dated since May 2004.  

4.  Thereafter, schedule the veteran for 
a VA audio/ear examination to determine 
the current severity of any hearing 
impairment and otitis media.  The 
veteran's claims folder and a copy of 
this remand should be available to and 
reviewed by the examiner.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

An audiometric evaluation should be 
conducted to determine the extent of any 
hearing loss.  Further, the examiner 
should state whether there is any 
evidence of suppuration or aural polyps.

A rationale for any opinion expressed 
should be provided.

5.  Schedule the veteran for a VA 
examination of his thoracolumbar spine.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner.  All necessary tests, 
including x-rays if indicated, should be 
conducted.  

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
thoracolumbar spine disorder. The 
examiner should also identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should conduct range of 
motion testing of the thoracolumbar 
spine. Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
thoracolumbar spine is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

With regard to any neurological 
disability resulting from the service-
connected thoracolumbar spine disorder, 
the specific nerve(s) affected should be 
specified, together with the degree of 
paralysis caused by service-connected 
disability.  The examiner should document 
the number of weeks, if any, during the 
past 12 months, that the veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

A rationale for any opinion expressed 
should be provided.

6.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
are not granted, issue a SSOC and give 
the veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).






